DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0
	Additional Prior Art
	Tian US 2020/0210347
	Data cast out from upper level cache may not be useful in lower level cache, e.g. LLC [0003];
	Bypassing LLC for “useless blocks” saves interconnect bandwidth and power, and may improve cache performance [0003];
	Tian discloses similar principles to the combination – specifically, determining whether to bypass a lower level cache based on a determination of whether data evicted from an upper level cache will likely be used if placed in the LLC.

	Consideration of Proposed Claims 
	The proposed claims specify, in response to removing the data element from the higher performance portion in accordance with the cache demotion algorithm, placing the data element in the lower performance portion only if the write access count is below a first threshold and the read access count is above a second threshold.
	Hence, the proposed claims focus on the idea that for a heterogeneous cache comprising a memory medium with limited durability as the lower performance portion, it is beneficial to write only read-hot, write-cold data, thereby reducing the amount of write traffic that reaches the lower performance portion and thereby improving the lifespan of the device.
reassess the placement of data within a heterogeneous memory when the data is evicted from a high performance portion [P4-6; see also Sanvido], where the high performance portion and low performance portion are analogous to an upper level cache and lower level cache; where the art further discloses avoiding/bypassing the caching of data being evicted from an upper level cache into a lower level cache on the basis of read access counts and write access counts of the data [P5-9; See also Pellegrini and Karamcheti].
Pellegrini establishes that upon eviction from DRAM, the data may be stored into SCM [0046]. Karamcheti further imposes both a read count threshold and a write count threshold for determining whether the data has access characteristics suited for the low performance memory, thereby ensuring neither read-cold nor write-hot data are admitted into the low performance memory [0012]. See also [Karamcheti, 0122-0123] regarding data placement considerations, and [Karamcheti, 0032-0033] regarding the impact of write operations on the lifespan of asymmetric memory.
This indicates that the skilled artisan would likely have recognized that data selected for eviction according to known cache algorithms from the higher performance portion of a heterogeneous cache, e.g. as disclosed by Sanvido, should be further assessed to determine whether it is beneficial to store the data into the next lower performance region, which is analogous to a lower level cache, or if it is preferable to bypass that region in order to avoid storing data in memory media not suitable for it.

Consideration of Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 

[Remarks P9-10]
.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	It is noted that Sanvido was relied upon for disclosing evicting a data element from the higher performance portion of a heterogeneous cache according to a cache demotion algorithm, e.g. LRU [0036]. In response to this eviction, Sanvido indicated that the data may be stored in the lower performance portion.
Karamcheti discloses maintaining separate read and write counters and thresholds [0122-0123], and durability concerns with asymmetric memory such as flash [0032-0033]. In view of Karamcheti, it is further known that it is not optimal to always admit data evicted from a higher performance cache into the lower performance cache. Karamcheti indicates that, based on whether data does not exceed a read count threshold (read-cold) or whether data exceeds a write count threshold (write-hot), data is unsuitable for storage into a lower level cache. Evicting data from a higher performance, upper level cache to a lower performance, lower level cache is analogous to evicting data from a high performance cache region to a low performance cache region.
	Pellegrini provides similar disclosure regarding maintaining separate read counters and write counters for each data element for the purpose of identifying which data elements (pages) require a large number of updates, which is beneficial because such data are known to present durability problems when employing lower endurance memory such as flash memory [0042]. Hence, Pellegrini provides additional support that the skilled artisan, cognizant of such durability concerns in asymmetric 
Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to employ Karamcheti’s methods for distinguishing data elements that should be admitted into the lower performance cache from those that should not be admitted (e.g., maintaining separate read and write counters and making a bypassing/admission decision based on corresponding thresholds) to the system of Sanvido in order to improve the performance and/or lifespan of the lower performance cache [Karamcheti, 0033][Pellegrini, 0024] by preventing the admission of data elements into the lower performance cache region which are considered unsuitable for the memory medium used to implement it.
	Hence, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136